                     IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED ST ATES OF AMERICA,

                            Plaintiff,

              V,                                 Case No. 18-cv-137-wmc

 RANDALL L. RADDATZ, DENNIS
 RADDATZ, MARY BETH RADDATZ,
 ASHLEY RADDATZ, COUNTRYSIDE
 COOPERATIVE, THE COOPERATIVE
 FINANCE ASSOCIATION, INC., DEERE
 & COMPANY, DAVID J. GREVICH,
 FIRST NATIONAL COMMUNITY BANK,
 and BRUCE ERICKSON,

                            Defendants.


                   FINDINGS OF FACT AND CONCLUSIONS OF LAW


      The above-captioned matter having come before the Court to be heard,

Honorable William M. Conley, United States District Judge for the Western District of

Wisconsin, presiding without a jury, on November 21, 2018, the Plaintiff, United States

of America, having appeared by its attorney, the Office of the United States Attorney for

the Western District of Wisconsin, and no appearance having been made on behalf of

the Defendants herein, other than The Cooperative Finance Association, Deere &

Company, and Bruce Erickson, except as may be noted on the record; the Clerk of the

United States District Court for the Western District of Wisconsin having duly entered

the default of Defendants Randall L. Raddatz and Countryside Cooperative; and the
remaining parties motions for default judgment and/ or motion for judgment on the

pleadings, with accompanying declarations; and it further appearing that due such

motions having been made to the Defendants, and the Court having heard the matter,

therefore makes and files the following findings of fact and conclusions of law

constituting its decision in this action.

                                   FINDINGS OF FACT

       1.     The allegations set forth in Counts I and II of the Amended Complaint are

accepted as true.

       2.     The parties have stipulated to dismissal of Count III of the Amended

Complaint with prejudice.

       3.     No other proceedings have been held at law or otherwise for the recovery

of the sum secured by the promissory notes, security agreements, continuation

statements, financing statements, and mortgages.

                                            Real Estate

       4.     There is now due and unpaid on all Promissory Notes and Mortgages

held by the United States as of November 21, 2018, the sums set forth in Attachment A.

       5.     The mortgaged premises are described as follows:

              Lot 7 of Certified Survey Map filed October 29, 2013, in
              Volume 26 of C.S.M., page 5980, as Document Number 988325
              located in part of Government Lots 5 and 6 of Section 3,
              Township 31 North, Range 18 West in the Town of Star
              Prairie, St. Croix County, Wisconsin; being Lots 4 and 5 of
              C.S.M. filed in Volume 15, page 4139, as Document Number
              652306.

              and


                                                2
              Lot Six (6) of Certified Survey Map in Volume Twenty-Six
              (26) of Certified Survey Maps, Page 5980, as Document
              Number 988325, Filed in St. Croix County Register of Deeds
              Office on October 29, 2013, in part of Government Lot Five
              (5) and Six (6) of Section Three (3), Township Thirty-One (31)
              North, Range Eighteen (18) West, Town of Star Prairie, Being
              Lots Four (4) and Five (5) of Certified Survey Map in
              Volume Fifteen (15) of Certified Survey Maps, Page 4139, as
              Document Number 652306. St. Croix County, Wisconsin.

       6.     The real estate is so situated that it cannot be sold in parcels without

injury to the interest of the parties, and a sale of the whole will be more beneficial to the

parties hereto.

             7.      No other Defendant holds a lien interest in the real property.

       8.     Notice of the pendency of this action was duly given on March 5, 2018,

after the filing of the Complaint herein, by filing a Notice of Lis Pendens in the office of

the Register of Deeds for St. Croix County, Wisconsin. This was done in the manner

and form required by law, after the filing of the complaint herein, and more than

twenty (20) days prior to the trial or other resolution of this action.

                                           Chattel

       9.     The chattel secured by the Promissory Notes and Security agreements

held by the United States is described in Attachment B.

       10.    The United States and Defendant Deere & Company have entered into a

Stipulation regarding security interest priorities and entry of judgment. Stip., ECF No.

42.

       11.    The United States has further agreed to the priority of Defendant Deere &

Company in the following additional property:


                                              3
       Any other equipment in which: (a) Defendant Randall Raddatz held a leasehold
       interest, and Defendant Deere & Company is able to provide a copy of such lease
       documentation to the United States, or (b) Defendant Randall Raddatz currently
       or previously owned, Deere & Company had a purchase money security interest
       in, and Deere & Company is able to provide proof of its lien perfection in to the
       United States (collectively, "Other Deere Property").

       12.      Pursuant to the Stipulation entered between the United States and

Defendant Deere & Company and the subsequent agreement between the United States

and Defendant Deere & Company, Defendant Deere & Company has a superior lien

interest in the (a) Other Deere Property, and (b) the following equipment by virtue of a

Loan Contract and Security Agreement and a UCC Financing Statement that was filed

with the Wisconsin Department of Financial Institutions on August 25, 2014, as set forth

in the Stipulation:

             John Deere 7930 Row-Crop Tractor S/N: 013630, together with (1) all
             attachments, accessories and components, repairs and improvements, (2) all
             accounts, general intangibles, contract rights and chattel paper relating
             thereto, and (3) all proceeds, thereto including, without limitation, insurance,
             sale, lease and rental proceeds, and proceeds of proceeds

("Row Crop Tractor").

       13.       There is now due and unpaid on the Loan Contract held by Deere &

Company as of November 21, 2018, not less than the following amounts, with interest

accruing at a rate of 3.45%:

       Principal                                   $58,975.00

       Collateral fees and advances                  2,079.20

       Interest (through 11/21/18)@ 3.45%            6,647.76

       Attorneys' fees                                1,781.00



                                               4
         Costs (photocopies)                            1.00

               Total                              $69,483.96

         14.   The United States and Defendant The Cooperative Finance Association,

Inc. ("CFA") entered into a Stipulation regarding security interest priorities and entry of

judgment. Stip., ECF No. 48.

         15.   By virtue of the Stipulation entered between the United States and CFA,

CF A has a superior lien interest in Defendant Randall Raddatz' s 2016 crops and the

proceeds thereof. The Stipulation resolves CF A's counterclaim against the United

States. ECF No. 30.

         16.   Defendant Randall Raddatz has defaulted under a Note and Security

Agreement held by CFA. As of November 21, 2018, CFA is entitled to a total of

$28,412.61, consisting of $21,377.41 in principal and interest, with interest accruing after

November 21, 2018 at the rate of $6.07 per diem, plus $7,035.20 in attorneys' fees and

costs.

         17.    Defendant Randall Raddatz did fraudulently and intentionally

misrepresent to Defendant Bruce Erickson that he owned certain chattel, specifically the

grain bin referenced in Exhibit L of the Complaint, ECF No. 1-13, free of any liens or

encumbrances and that Raddatz sold to Defendant Erickson said grain bin resulting in

damages to Defendant Erickson in the amount of $2,500.00 paid to the Plaintiff United

States of America to release said lien and Attorney fees in the amount of $2,000.00.

         18.    The United States is entitled to immediate possession of the items of

security on which the Farm Service Agency has a security interest, set out in the


                                             5
Complaint on file herein, as listed in Attachment B, except to those items released by the

United States to Defendant Erickson.

                                CONCLUSIONS OF LAW

       1.     The United States is entitled to judgment of foreclosure and sale of the

mortgaged premises and secured chattel in the usual form as requested in the United

States' s Complaint, and in accordance with the above Findings of Fact.

       2.     That if necessary to secure possession of the chattel and premises, the

Clerk of Court, upon application by The United States, shall issue a Writ of Assistance.

       3.     The Defendants and all persons claiming under them subsequent to the

filing of the notice of the pendency of this action be and hereby are forever barred and

foreclosed of all right, title, interest, claim and equity of redemption in the chattel and

mortgaged premises.

       4.     Deficiency judgment is not being sought in this action.

                                        Real Estate

       1.     The mortgaged premises shall be sold as a whole.

       2.     The Defendants shall not be granted a right of redemption.

       3.     Sale of the premises shall be conducted by or under the direction of the

United States Marshal for the Western District of Wisconsin. Notice of the sale shall be

made by publication in the Hudson Star Observer, a newspaper published in the City of

River Falls, St. Croix County, Wisconsin.




                                              6
       4.     Proceeds from the sale of the subject premises shall be paid first to satisfy

Defendant Randall L. Raddatz's debt to the United States as set forth in Attachment A,

plus necessary costs and disbursements.

       5.     Any remaining proceeds from the sale of the subject premises shall be

subject to further order of the Court.

                                          Chattel

        6.    Defendant Deere & Company is entitled to lien priority in and to recover

from the Row Crop Tractor and Other Deere Property the sum of $69,483.96, exclusive

of fees and disbursements that may have occurred but not yet posted, and any fees,

interest, or disbursements that may arise in the future, plus any other cross-

collateralized amounts.

        7.    Defendant CF A is entitled to recover from Defendant Randall Raddatz the

sum of $28,412.61, with interest continuing to accrue after November 21, 2018 at a rate

of $6.07 per diem.

       8.     Defendant Erickson is entitled to recover from Defendant Randall

Raddatz the sum of $4,500.00, with interest continuing to accrue after November 21,

2018 at the current judgment rate.

      9.      The United States is entitled to immediate possession of the items of

security remaining in possession of Defendant Randall Raddatz as set out in

Attachment B and in the Complaint on file herein.

      10.     The items of security may be sold individually or as a whole at a public or

private sale, and the sale shall be conducted in the ordinary course by or under the


                                             7
direction of the United States Marshal for the Western District of Wisconsin or the

United States Department of Agriculture's Farm Service Agency.

       11.    Proceeds from the sale of the chattel shall be paid first to satisfy Defendant

Randall L. Raddatz's debt to the United States as set forth in Attachment A, plus

necessary costs and disbursements, except that:

       a)     Any proceeds from the disposition of the 7930 Row-Crop Tractor and

              Other Deere Property shall be applied first to satisfy Defendant Deere &

              Company's lien interest(s), before being applied to the lien interest held

              by the United States; and

       b)     Any proceeds received from the disposition of Defendant Randall

              Raddatz' s 2016 crops, and the proceeds thereof, shall be paid first to

              satisfy Defendant Cooperative Finance Association, Inc.' s lien interest

              before being applied to the lien interest held by the United States.

       12.    Any remaining proceeds from the sale of the subject chattel shall be

subject to further order of the Court.

       Now, on application of Plaintiff, United States of America,

       IT IS THEREFORE ORDERED that:

      1.      Foreclosure of said mortgages and security agreements in the usual form

as provided by and in accordance with the above Findings of Fact and Conclusions of

Law be entered in this action.




                                             8
      2.     Defendant CF A is entitled to recover from Defendant Randall Raddatz the

sum of $28,412.61 with interest continuing to accrue after November 21, 2018 at a rate of

$6.07 per diem.

      3.     Defendant Bruce Erickson is entitled to recover from Defendant Randall

Raddatz the sum of $4,500.

      Dated this 30th day of November, 2018.

                                         BY THE COURT:




                                               I
                                          Unit d States District Jud e
                                               \




                                           9
                 United States v. Randall L. Raddatz, et al.

                        Case No. 18-cv-137-wmc

                           ATTACHMENT A



Notes and Mortgages


a.    Principal as of November 21, 2018          $282,991.17

b.    Interest as of November 21, 2018           $ 18,725.73

            Total as of November 21, 2018        $301,716.90



Costs and Disbursements

c.    Filing of Notices of Lis Pendens           $      70.00

d.    United States Marshals Fees                $     797.95

            Total Costs & Disbursements          $     867.95



TOTAL AS OF NOVEMBER 21, 2018                    $302.584.85
                         ATTACHMENT B
     UNITED STATES OF AMERICA V. RANDALL L. RADDATZ, ET AL.
                    Case Number 18-cv-137-wmc

                         LIST OF ITEMS OF SECURITY

A. All crops, annual and perennial, and other plant or farm products now planted,
   growing or grown, or harvested or which were planted by Defendant Randall L.
   Raddatz in St. Croix County, Wisconsin, after the Security Agreement was
   executed on January 29, 2015, or otherwise become growing or harvested crops
   or other plant products (1) within the one-year period or any longer period of
   years permissible under State law, or (2) at any time after the Security Agreement
   was executed on January 29, 2015, if no fixed maximum period is prescribed by
   State law, including crops and plant products now planted, to be planted or
   harvested by Defendant Randall L. Raddatz in St. Croix County, Wisconsin.

B. All farm and other equipment (except small tools and small equipment such as
   hand tools, power lawn mowers and other items of like type unless described
   below), and inventory, now owned or hereafter acquired by Defendant Randall
   L. Raddatz, together with all replacements, substitutions, additions, and
   accessions thereto, including but not limited to the following:

ITEM     QTY    DESCRIPTION MANUFACTURER                  SIZE       SERIAL OR
 NO.                                                      AND        MODEL NO.
                                                          TYPE
1       1       Tractor           JD                    7930
2       1       Gator             JD                    8251
3       1       Semi Tractor      Freightliner          Century
                                                        Classic
4       1       Planter           JD                    7200
5       1       Grain Cart        Unverferth            1000 bu
6       1       Digger            JD                    15'
                                                        spring
                                                        tooth
7       1       Grail Drill       JD                    B 12' on
                                                        rubber
8       1       Bean Head         JD                    625
9       1       Grain Auger       Westfield             1081-
                                                        81'
10      1       GPS               Greens tar            GU26
C. All livestock (except livestock and poultry kept primarily for subsistence
   purposes), fish, bees, birds, forbearing animals, other animals produced or used
   for commercial purposes, other farm products, and supplies, now owned or
   hereafter acquired by Defendant Randall L. Raddatz, together with all increases,
   replacements, substitutions, and additions thereto, including but not limited to
   the following:

       ITEM NO.        QTY         DESCRIPTION        BREED             COLOR
   1               5               Cattle - Brdg. - Hereford          RW
                                   Cows
   2               2               Cattle - Brdg. - Hereford          RW
                                   Heifers




                                        2
